Citation Nr: 0430832	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-19 685 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of hepatitis B.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from December 1969 
to December 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which granted entitlement to 
service connection for hepatitis B and assigned 10 percent 
evaluation effective March 5, 2001.  The veteran timely 
appealed the assigned evaluation.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, although VA sent a letter to the veteran in 
June 2001 discussing the requirements of the VCAA, the letter 
referred to a claim for service connection for hepatitis C 
rather than for hepatitis B.  Normally, the June 2001 
notification would apply to the original issue of entitlement 
to service connection for hepatitis and to the downstream 
issue of entitlement to an initial evaluation in excess of 10 
percent for service-connected hepatitis B.  See VAOPGCPREC 
8-03; 69 Fed. Reg. 25180 (2004).  However, because the June 
2001 VA letter refers to the wrong issue, there is inadequate 
notice to the veteran of the division of responsibilities 
between him and VA in obtaining evidence relevant to his 
claim for an initial evaluation in excess of 10 percent for 
service-connected residuals of hepatitis B and inadequate 
notice of the evidence needed to substantiate the claim.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the Court that VA has not 
fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

Additionally, the veteran testified at his personal hearing 
before the Board sitting at the RO in September 2004 that he 
had received treatment for the disability at issue at VA 
hospitals in Beckley, West Virginia and Richmond, Virginia 
earlier in September 2004.  Those treatment records are not 
currently on file.  When VA is put on notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

Based on the above, this case is being remanded for the 
following action:  

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  

2.  The veteran should be asked to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers, both VA and non-VA, who 
have treated him for residuals of 
hepatitis B since April 2004, which is 
the date of the most recent medical 
evidence on file, to include treatment at 
the VA hospitals in Beckley, West 
Virginia and Richmond, Virginia.  After 
securing any appropriate consent from the 
veteran, VA should obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him of this and request him 
to provide copies of the outstanding 
medical records.

3.  Thereafter, VA should readjudicate the 
veteran's claim for an initial evaluation in 
excess of 10 percent for service-connected 
residuals of hepatitis B, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and given 
an appropriate opportunity to respond.  The 
case should then be returned to the Board for 
appellate review.




No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




